 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    JIMMY M. GARCIA,                                   Case No. 1:19-cv-01636-LJO-JDP
11                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         THAT THIS CASE BE DISMISSED UNDER
12            v.                                         THE FAVORABLE-TERMINATION RULE
13    SUPERIOR COURT OF CALIFORNIA,                      OBJECTIONS DUE IN FOURTEEN DAYS
      COUNTY OF ORANGE, et al.
14                                                       ORDER THAT THE CLERK’S OFFICE
                         Defendants.                     SEND PLAINTIFF AN APPLICATION FOR
15                                                       A WRIT OF HABEAS CORPUS
16

17          Plaintiff Jimmy M. Garcia is a state prisoner proceeding without counsel in this action

18   under 42 U.S.C. § 1983. Plaintiff argues that he is innocent of the crime for which he was

19   convicted and claims that there were evidentiary problems at his trial. See ECF No. 1. On

20   January 8, the court ordered plaintiff to show cause why his action should not be barred by the

21   favorable-termination rule of Heck v. Humphrey, 512 U.S. 477 (1994). Plaintiff’s response to this

22   order reiterates his arguments that he is innocent and that there were problems with his trial. See

23   ECF No. 7 at 1-2. Because plaintiff has failed to show that his 42 U.S.C. § 1983 is not barred by

24   Heck, the court will recommend that this action be dismissed.

25          Plaintiff may wish to file a petition for habeas corpus. If so, that petition should comply

26   with the requirements of 28 U.S.C. § 2254, including the requirement of § 2254(b)(1)(A) that the

27   petitioner has first “exhausted the remedies available in the courts of the State” in which he was

28   convicted. In other words, before he is able to receive relief here in federal court, plaintiff must
                                                        1
 1   have finished the appeals process in his state of conviction.

 2   FINDINGS AND RECOMMENDATIONS

 3             The court recommends that this action be dismissed under the favorable-termination rule

 4   of Heck v. Humphrey.

 5   ORDER

 6             The clerk’s office is ordered to send plaintiff an application form for a writ of habeas

 7   corpus.

 8
     IT IS SO ORDERED.
 9

10
     Dated:       January 30, 2020
11                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14   No. 205.
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
